     Case 3:19-cv-02087-B Document 103 Filed 02/21/20              Page 1 of 3 PageID 1529



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DIANE D. JONES, individually and on            )
behalf of herself and all others similarly     )   Civ. No. 3:19-cv-02087-B
situated,                                      )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )
                                               )
REALPAGE, INC. d/b/a LEASINGDESK               )
SCREENING,                                     )
                                               )
         Defendant.


                           MOTION TO COMPEL AND FOR SANCTIONS

         Plaintiff Diane D. Jones, through her undersigned attorneys and pursuant to Fed. R. Civ. P

37(d)(3) and 37(b)(2), moves to compel Defendant RealPage, Inc. to provide a correct response to

Plaintiff’s Interrogatory 15 and to produce documents responsive to Plaintiff’s Document Request

2, and for sanctions, for the reasons set forth in Plaintiff’s contemporaneously filed Memorandum

in Support.

                                               Respectfully submitted,

                                               /s/ John Soumilas
                                               James A. Francis
                                               John Soumilas
                                               Lauren KW Brennan
                                               Francis Mailman Soumilas, P.C.
                                               1600 Market Street, Suite 2510
                                               Philadelphia, PA 19103
                                               Tel: (215) 735-8600
                                               Fax: (215) 940-8000
  Case 3:19-cv-02087-B Document 103 Filed 02/21/20                 Page 2 of 3 PageID 1530



                                               Michael A. Caddell
                                               Cynthia B. Chapman
                                               Amy E. Tabor
                                               Caddell & Chapman
                                               628 East 9th Street
                                               Houston, TX 77007
                                               T: 713.751.0400
                                               E. mac@caddellchapman.com
                                               E: cbc@caddellchapman.com
                                               E: aet@caddellchapman.com

                                               Jim Flegle
                                               Loewinsohn Flegle Deary Simon LLP
                                               12377 Merit Drive, Suite 900
                                               Dallas, TX 75251
                                               T: 214.572.1700
                                               E: jimf@lfdslaw.com

                                               Edward Y. Kroub
                                               Cohen & Mizrahi LLP
                                               300 Cadman Plaza West, 12th Floor
                                               Brooklyn, NY 11201
                                               T: 929/575-4175
                                               F: 929/575-4195
                                               E: edward@cml.legal


                                               Attorneys for Plaintiff Diane D. Jones


                                    Certificate of Conference

         As set forth in further detail in the accompanying Memorandum, the undersigned certifies
that Plaintiff conferred with counsel regarding the relief sought in the above Motion on multiple
occasions, including (1) via telephone on several occasions in August 2019 in connection with a
discovery dispute addressing nearly identical issues prior to transfer of this matter to this Court;
(2) via telephone on December 2, 2019 during which Timothy St. George and Jessica Lohr, counsel
for Defendant, and Lauren KW Brennan, counsel for Plaintiff, discussed matters raised in this
Motion, (3) via email between December 2, 2019 and December 6, 2020, (4) at a face-to-face
meeting in Dallas, Texas on December 17, 2020, (5) face-to-face and on the record during the
February 11, 2020 deposition of Manjit Sohal, and (6) via letter and email between February 14,
2020 and February 19, 2020. The parties were not able to reach agreement on these issues. Thus,
this motion is presented as opposed for the Court’s consideration.

                                              /s/ John Soumilas
                                              John Soumilas


                                                 2
  Case 3:19-cv-02087-B Document 103 Filed 02/21/20                  Page 3 of 3 PageID 1531




                                      Certificate of Service

        Pursuant to the Federal Rules of Civil Procedure and the Local Rules of the Northern
District of Texas, I hereby certify that this document was filed February 21, 2020, through the
Electronic Case Files system will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing.


                                              /s/ John Soumilas
                                              John Soumilas


Dated: February 21, 2020




                                                 3
